Motion for leave to file petition, for writ of certiorari granted, writ to issue forthwith. The parties at the hearing on the merits should argue, inter alia,
(a) whether there is any statutory authority for the Superior Court to order a garnishee to deposit garnished funds in an interest-bearing escrow account standing in the names of .counsel in the case; .and irrespective of such authority,
(b) whether the record reveals any facts indicating the necessity for such an order.
All stays granted' by Supreme Court in these proceedings to continue in full force and effect until further order.